Mat Williams, Robert Mason and Eli Random were charged with the possession of a still for the manufacture of intoxicating liquor; penalty, confinement in the penitentiary for a period of three years.
In a five-room one-story house situated at 4410 Oliver Street in the city of Houston there was found by officers, in the execution of a search warrant, a still in operation and in the making of whisky. In the same room in which the still was situated there were four 50-gallon barrels, a 10-gallon crock, several demijohns, bottles, a barrel, a cooler, a coil running into a 5-gallon demijohn bottle, and about four gallons of whisky in bottles. There were about nineteen gallons of whisky in all. The whisky was dripping into a 12-gallon crock in which there were about four gallons of whisky. The whisky was dripping out of a coil coming from a barrel called a *Page 202 
cooler and connected with a 50-gallon can. The still had been in operation from the heat of a stove, though the connection with the stove had been cut off. However, the fluid was still boiling.
When their premises were entered Mat Williams and Robert Mason were in the still room. Eli Random opened the door and let the officers in. Random told the officers that the still belonged to a negro named Franklin. There was some furniture in the house, including a cot, a mattress, two blankets and two pillows. The cot was not wide enough for three men to use. There were dishes and some cooking utensils. There was testimony that the house belonged to a woman named White. Random was at the door when the officers arrived. Upon being informed that they had a search warrant to search the premises, he said: "All right; come in."
No witnesses were introduced by either of the appellants. The State's witnesses, however, were cross-examined by the attorney representing the defendants.
There are no legal questions presented for review. In argument it is suggested that the evidence is not sufficient to support the conviction of Mason and Random. Apparently the jury was justified in concluding that all of the parties were criminally connected with the possession of the still and other equipment for the manufacture of whisky.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.